Upon the opening of the hearing on February 6, 1967 before the Justice of the Supreme Court to whom the issues in this proceeding had been referred by this court for hearing and report, respondent, present, with counsel, submitted to said Justice his executed resignation as an attorney and counselor at law of the State of New York, dated the same day. The resignation was thereupon transmitted to this court. In view of the resignation no specific proof of respondent’s professional misconduct was adduced at the hearing. Respondent was admitted to practice law by this court on May 5, 1950. It appears from the typewritten transcript of the stenographic minutes of the hearing that upon such hearing the respondent admitted the first two charges against him in the petition herein. Under all the circumstances, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law, effective February 27, 1967. Beldoek, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.